Citation Nr: 0640310
Decision Date: 08/14/06	Archive Date: 01/18/07

DOCKET NO.  05-17 714	)	DATE AUG 14 2006
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Manila, Philippines


THE ISSUE

Entitlement to service connection for the cause of the veterans death.

(The issue of entitlement to nonservice-connected pension benefits will be the subject of a separate appellate decision.)


WITNESS AT HEARING ON APPEAL

The appellant

ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel
INTRODUCTION

The appellant is the surviving spouse of a veteran who had active service from November 1941 to August 1942 and from August 1945 to March 1946, and who died in February 1996.  This case comes to the Board of Veterans Appeals (Board) from a January 2005 rating decision.


FINDINGS OF FACT

1.  The veterans death certificate showed he died in February 1996 of an immediate cause of death of cardiorespiratory arrest due to cardiac failure.  

2.  During the veterans lifetime, service connection had not been established for any disability.

3.  Service records, including a report of a physical examination performed in February 1946 in connection with the veterans separation from service, contain no evidence of cardiovascular disease, and cardiovascular disease was not clinically demonstrated following separation from service.

4.  A disability of service origin is not shown to have been causally or etiologically related to, or to have played any role in producing or hastening the veterans death.  


CONCLUSION OF LAW

The criteria for service connection for the cause of the veterans death have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.312 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to notify and assist

VA must satisfy duty to notify and duty to assist obligations.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), revd on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  The notification obligation in this case was accomplished by way of letters from the RO to the appellant dated in August 2004 and October 2004.  While this notice does not provide any information concerning the effective date that could be assigned should service connection for the cause of the veterans death be granted, Dingess v. Nicholson, 19 Vet. App. 473 (2006), since this decision affirms the ROs decision, the appellant is not prejudiced by the failure to provide her that further information.  

VA has also fulfilled the duty to assist: service medical records are in the file, as is the veteran's certificate of death.  As noted below, the appellant provided an authorization to permit the RO to obtain medical records from the physician who signed the veterans death certificate, and the RO requested those records in October 2004.  However, no response or records were received from that physician and the appellant provided no medical records to substantiate her contention that the veteran died of cardiovascular disease. 

In February 2006, a videoconference hearing was held before the undersigned, who is the acting veterans law judge rendering the final determination of this claim and who was designated by the Chairman of the Board to conduct that hearing, pursuant to  38 U.S.C.A. § 7107(c).  The transcript of this hearing has been associated with the claims file and was carefully reviewed by the Board.   

Assistance shall also include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) [emphasis added].  A medical opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but: (A) contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability; (B) establishes that the veteran suffered an event, injury or disease in service, or has a disease or symptoms of a disease listed in 38 C.F.R. §§ 3.309, 3.313, 3.316, and 3.317, manifesting during an applicable presumptive period provided the claimant as the required service or triggering event to qualify for that presumption; and (C) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service-connected disability.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

As detailed in the discussion below, there is no medical evidence reflecting a connection between the veterans death and service, nor does the claims file contain any medical records which reflect any complaints, treatment, or diagnoses related to any cardiac conditions in service or after discharge.  Because the evidence of record in this case does not satisfy subparagraph (C) of 38 C.F.R. § 3.159(c)(4), the Board finds that VA has no duty to seek a medical opinion in this case. 

VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Therefore, the appellant will not be prejudiced by the Boards adjudication of her claim.  

II.  Claim for service connection

The appellant essentially contends that service connection for the cause of the veterans death is warranted because he died of cardiovascular disease that was related to service.  More specifically, the appellant maintains, in essence, that the veteran developed cardiovascular disease following service as a result of treatment he endured as a prisoner-of-war (POW).  Reference has been made to VA laws and regulations that provide for presumptive service connection for cardiovascular disease in former POWs.  Therefore, a favorable determination has been requested.

If the appellant establishes her entitlement to service connection for the cause of the veterans death, she would be granted Dependency and Indemnity Compensation benefits under 38 U.S.C.A. § 1310.  In order to do so, the evidence must establish that a disability of service origin caused, hastened, or substantially and materially contributed to the veterans death.  38 U.S.C.A. § 1310(b); 38 C.F.R. § 3.312.  The death of a veteran will be considered to have been to a service?connected disability where the evidence establishes that such disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312(a).  The principal cause of death is one which singularly or jointly with some other condition was the immediate cause of death, or was etiologically related thereto.  38 C.F.R. § 3.312(b).  A contributory cause of death is one that contributed substantially or materially, combined to cause death, or aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c)

A service?connected disability is one that was contracted in the line of duty and was incurred in or aggravated during active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In addition, a service?connected disability includes a chronic disease, such as cardiovascular disease, including hypertension, which may be presumed to have been incurred in service if they become manifest to a compensable degree within one year after separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Furthermore, if a veteran was a former POW and develops cardiovascular disease manifested to a compensable degree at any time following service, service connection may be presumed even if there is no record of such disease during service  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309

A review of the evidence of record discloses that service records, including a report of a physical examination performed in February 1946 in connection with the veterans separation from service, contain no evidence of complaints, treatment or diagnosis of any cardiovascular disease.  The February 1946 physical examination shows no defects or abnormalities of the cardiovascular system and the veterans blood pressure was reported to be 120/80.  Service records also show that the veteran was a POW of the Japanese Government between April 9, 1942, and August 2, 1942. 

The veterans death certificate showed he died in February 1996 and that the immediate cause of death was cardiorespiratory arrest with cardiac failure as the listed underlying cause.  The death certificate was signed by a private physician who certified that he did not attend the deceased.  There was no indication from the death certificate that an autopsy was performed.

Since the record did not demonstrate that cardiovascular disease was manifested during service or within one year of separation from service, but did reflect that the veteran was a POW during World War II (with a death certificate that suggested he may have died of cardiovascular disease), the RO requested the appellant provide medical evidence demonstrating that the veteran had cardiovascular disease and that cardiovascular disease had led to cardiac failure and the cardiorespiratory arrest.  The appellant provided an authorization to permit the RO to obtain medical records from the physician who signed the veterans death certificate, and the RO requested those records in October 2004.  However, no response or records were received from that physician and the appellant provided no medical records to substantiate her contention that the veteran died of cardiovascular disease. 

Based on this record, the Board finds that service connection for the cause of the veterans death is not warranted.  Clearly cardiovascular disease was not manifested during service or within one year of separation from service, and the Board finds that cardiovascular disease was not demonstrated following separation from service.  While the veterans death certificate shows that he died of cardiorespiratory arrest and cardiac failure, the physician who listed those causes of death on the certificate of death did not attend to the veteran prior to his death, and the death certificate does not reflect that either the cardiac failure or resulting cardiorespiratory arrest was due to underlying cardiovascular disease, as opposed to some other disorder which could possibly result in cardiac failure.  

Significantly, there is no other medical evidence of record that demonstrates that the veteran had cardiovascular disease following separation from service despite the ROs request to the physician who signed the death certificate and the request to the appellant to submit medical evidence demonstrating that the veteran had cardiovascular disease following separation from service.  Therefore, the record does not demonstrate that the veteran had cardiovascular disease which could be presumed to be resulting from his POW experiences during World War II.  

Although the Board is sympathetic with the appellants loss of her husband, the preponderance of the evidence is nevertheless against the claim for service connection of the cause of the veterans death and the benefit of the doubt rule is inapplicable.  38 U.S.C.A. § 5107.  

ORDER

Service connection for the cause of the veterans death is denied.



	                        ____________________________________________
	DAVID A. SAADAT
	Acting Veterans Law Judge, Board of Veterans Appeals Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans Appeals (BVA or Board) is the final decision for all issues addressed in the Order section of the decision.  The Board may also choose to remand an issue or issues to the local VA office for additional development.   If the Board did this in your case, then a Remand section follows the Order.  However, you cannot appeal an issue remanded to the local VA office because a remand is not a final decision. The advice below on how to appeal a claim applies only to issues that were allowed, denied, or dismissed in the Order.
If you are satisfied with the outcome of your appeal, you do not need to do anything.  We will return your file to your local VA office to implement the BVAs decision.  However, if you are not satisfied with the Boards decision on any or all of the issues allowed, denied, or dismissed, you have the following options, which are listed in no particular order of importance: 
·	Appeal to the United States Court of Appeals for Veterans Claims (Court)
·	File with the Board a motion for reconsideration of this decision
·	File with the Board a motion to vacate this decision 
·	File with the Board a motion for revision of this decision based on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
·	Reopen your claim at the local VA office by submitting new and material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to vacate, or a motion for revision based on clear and unmistakable error with the Board, or a claim to reopen at the local VA office.  None of these things is mutually exclusive - you can do all five things at the same time if you wish.  However, if you file a Notice of Appeal with the Court and a motion with the Board at the same time, this may delay your case because of jurisdictional conflicts. If you file a Notice of Appeal with the Court before you file a motion with the BVA, the BVA will not be able to consider your motion without the Courts permission. 

How long do I have to start my appeal to the Court?  You have 120 days from the date this decision was mailed to you (as shown on the first page of this decision) to file a Notice of Appeal with the Court.  If you also want to file a motion for reconsideration or a motion to vacate, you will still have time to appeal to the Court.  As long as you file your motion(s) with the Board within 120 days of the date this decision was mailed to you, you will then have another 120 days from the date the BVA decides the motion for reconsideration or the motion to vacate to appeal to the Court.  You should know that even if you have a representative, as discussed below, it is your responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for filing a Notice of Appeal, the filing fee (or a motion to waive the filing fee if payment would cause financial hardship), and other matters covered by the Courts rules directly from the Court. You can also get this information from the Courts web site on the Internet at www.vetapp.uscourts.gov, and you can download forms directly from that website.  The Courts facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must file your Notice of Appeal with the Court, not with the Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion asking the BVA to reconsider any part of this decision by writing a letter to the BVA stating why you believe that the BVA committed an obvious error of fact or law in this decision, or stating that new and material military service records have been discovered that apply to your appeal. If the BVA has decided more than one issue, be sure to tell us which issue(s) you want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans Appeals
810 Vermont Avenue, NW
Washington, DC 20420

 
VA FORM
MAR 2005 (RS) 	 4597	Page 1	CONTINUED	 

Remember, the Board places no time limit on filing a motion for reconsideration, and you can do this at any time. However, if you also plan to appeal this decision to the Court, you must file your motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to vacate any part of this decision by writing a letter to the BVA stating why you believe you were denied due process of law during your appeal. For example, you were denied your right to representation through action or inaction by VA personnel, you were not provided a Statement of the Case or Supplemental Statement of the Case, or you did not get a personal hearing that you requested. You can also file a motion to vacate any part of this decision on the basis that the Board allowed benefits based on false or fraudulent evidence.  Send this motion to the address above for the Director, Management and Administration, at the Board.  Remember, the Board places no time limit on filing a motion to vacate, and you can do this at any time. However, if you also plan to appeal this decision to the Court, you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Boards decision on the basis of clear and unmistakable error? You can file a motion asking that the Board revise this decision if you believe that the decision is based on clear and unmistakable error (CUE).  Send this motion to the address above for the Director, Management and Administration, at the Board. You should be careful when preparing such a motion because it must meet specific requirements, and the Board will not review a final decision on this basis more than once. You should carefully review the Boards Rules of Practice on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified representative before filing such a motion. See discussion on representation below. Remember, the Board places no time limit on filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your claim by simply sending them a statement indicating that you want to reopen your claim.  However, to be successful in reopening your claim, you must submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent yourself in any claim before VA, including the BVA, but you can also appoint someone to represent you.  An accredited representative of a recognized service organization may represent you free of charge.  VA approves these organizations to help veterans, service members, and dependents prepare their claims and present them to VA. An accredited representative works for the service organization and knows how to prepare and present claims. You can find a listing of these organizations on the Internet at: www.va.gov/vso.  You can also choose to be represented by a private attorney or by an agent. (An agent is a person who is not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before VA, then you can get information on how to do so by writing directly to the Court.  Upon request, the Court will provide you with a state-by-state listing of persons admitted to practice before the Court who have indicated their availability to represent appellants.  This information, as well as information about free representation through the Veterans Consortium Pro Bono Program (toll free telephone at: (888) 838-7727), is also provided on the Courts website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim involving a home or small business VA loan under Chapter 37 of title 38, United States Code, attorneys or agents cannot charge you a fee or accept payment for services they provide before the date BVA makes a final decision on your appeal. If you hire an attorney or accredited agent within 1 year of a final BVA decision, then the attorney or agent is allowed to charge you a fee for representing you before VA in most situations.  An attorney can also charge you for representing you before the Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may charge you a reasonable fee for services involving a VA home loan or small business loan.  For more information, read section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for reasonableness, or you or your attorney or agent can file a motion asking the Board to do so. Send such a motion to the address above for the Office of the Senior Deputy Vice Chairman at the Board. 


 
VA FORM
MAR 2005 (RS) 	 4597	Page 2		 

